                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                       CRIMINAL NO. 2:18-cr-18-KS-MTP-3

GLENN DOYLE BEACH, JR.

                                              ORDER

          THIS MATTER is before the Court on Defendant Glenn Doyle Beach, Jr.’s Motion for

Reconsideration [132]. Having considered the Motion, the Court finds that it should be denied.

          On September 19, 2018, Defendant had a subpoena issued to a nonparty, Cellular South

Inc., seeking documents relating to cellular phone numbers registered to nonparties, Christian

and Lehman Braley. See Subpoena [111] at 3-4; Return [117].1 On October 3, 2018, the Braleys

filed a Motion to Quash [123], requesting that the Court quash or, in the alternative, modify the

subpoena. Defendant did not respond to the Motion [123] or file a notice that he did not intend

to respond. Accordingly, on October 18, 2018, the Court granted the Motion [123] as unopposed

pursuant to L.U. Crim. R. 47(C)(1).2 See Order [131].

          The next day, Defendant filed the instant Motion [132], requesting that the Court

reconsider its Order [131] and require Cellular South to produce the documents sought by the

subpoena. Defendant argues that his failure to file a response to the Motion to Quash was an

oversight by counsel. Additionally, Defendant argues that he could be unduly prejudiced if the



1
    Defendant did not seek or obtain leave of Court to issue the subpoena.
2
  “For any motion other than a dispositive motion or a motion for post-conviction relief, the court
may grant the motion as unopposed if a party fails to respond or provide notice of its intent not to
respond within the time allotted.” L.U. Crim. R. 47(C)(1).

                                                  1
Court does not reconsider its Order. According to Defendant, the information sought by the

subpoena may contain exculpatory evidence which could be vital to his defense.

       “Motions to reconsider in criminal cases are treated like motions to reconsider in civil

suits.” United States v. Presley, 2013 WL 1980388, at *2 (S.D. Miss. May 13, 2013). Motions

for reconsideration are generally analyzed under the standard for a motion to alter or amend

judgment under Federal Rule of Civil Procedure 59(e) or a motion for relief from a judgment or

order under Rule 60(b). See Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n2 (5th Cir.

2012). Rule 59(e) governs a motion seeking reconsideration of a ruling when the motion is filed

within twenty-eight days of judgment. Id. Here, Defendant filed his Motion for Reconsideration

the day after the Court entered its Order. Therefore, it should be considered under Rule 59(e).3

       A motion to alter a ruling under 59(e) “must clearly establish either a manifest error of

law or fact or must present newly discovered evidence and cannot be used to raise arguments

which could, and should, have been made before the judgment issued.” Rosenzweig v. Azurix

Corp., 332 F.3d 854, 863-64 (5th Cir. 2003) (internal quotations and citations omitted). This

Court has “considerable discretion” in deciding whether to grant a Rule 59(e) motion. Edward H.

Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 353, 355 (5th Cir. 1993). “The granting of a

Rule 59(e) motion is an extraordinary remedy and should be used sparingly.” In re Pequeno, 240

Fed. App’x 634, 636 (5th Cir. 2007) (internal quotations and citation omitted).

       The arguments raised by Defendant could and should have been advanced in response to

the Motion to Quash [123]. Defendant argues that he should not be punished for his counsel’s



3
  In his Motion, Defendant requests that the Court reconsider its Order under Rule 60(b). Rule
60(b), however, has a “more onerous” standard than Rule 59(e). Thus, the Court will consider
the Motion pursuant to Rule 59(e)’s “less stringent” standard. Gonzalez v. State Fair of Texas,
235 F.3d 1339, 2000 WL 1672678, at *1-2 n1, n2 (5th Cir. Oct. 13, 2000).

                                                2
failure to file a response to the Motion to Quash. However, “the nature of representation is that,

as a general rule, the conduct of attorneys is imputed to clients.” Campbell v. Griffin, 265 Fed.

App’x 269, 271 n.3 (5th Cir. 2008); see also Gonzalez v. State Fair of Texas, Inc., 2000 WL

326165, at *3 (N.D. Tex. Mar. 24, 2000) (“[Counsel] has offered no valid reasons for failing to

respond or to request a timely extension of the response date. The errors that occurred here are

not even sufficient to rise to a level of excusable neglect. Instead they are more akin to

inadvertence, which is insufficient to warrant relief.”); Nationwide Mut. Fire Ins. Co. v. Pham,

193 F.R.D. 493, 495 (S.D. Miss. 2000) (“Neglect in defending against [a] motion for summary

judgment is not a proper use for a motion for reconsideration under Rule 59(e).”). Thus, the

Motion for Reconsideration could be denied for Defendant’s failure to previously raise these

issues.

          More importantly, however, Defendant has failed to present any newly discovered facts

or convince the Court that there has been a manifest error of law. Fed. R. Crim. P. 17(c) governs

the issuance of subpoenas duces tecum in criminal cases. “Although rule 17 extends to material

not subject to rule 16 discovery, it is not intended to provide an additional means of discovery.”

United States v. Arditti, 955 F.2d 331, 345 (5th Cir. 1992). To gain access to materials under

Rule 17, Defendant must show “(1) the subpoenaed document is relevant, (2) it is admissible,

and (3) it has been requested with adequate specificity.” Id. Defendant has failed to make this

showing.

          The subpoena at issue seeks any and all records—including all call logs and all text

message exchanges—from Christian and Lehman Braley’s phones since January 1, 2015.

Defendant argues that this information “may contain exculpatory evidence,” which “may be

admissible under F.R.E. 803(6), 803(7), 901, and/or 902.”



                                                  3
       Despite Defendant’s conclusory assertions, the subpoena does not contain a specific

request and Defendant has not demonstrated that the requested information is relevant or

admissible. Instead, Defendant invites the Court to speculate as to the nature of the content of

years’ worth of phone records and the relevance of such information. Defendant’s sweeping

request is an attempt to use a Rule 17 subpoena as a “discovery device, which it is not.” United

States v. Nixon, 777 F.2d 958, 969 (5th Cir. 1985); see also United States v. Hernandez, 2012

WL 6213263 (N.D. Tex. Dec. 13, 2012) (“Because Defendant has failed to establish with

sufficient specificity the evidentiary nature of the requested materials and their admissibility as

evidence, the court will deny Defendant’s Request for Production of Inmate Telephone Calls of

Cooperating Coconspirators Pursuant to Rule 17(c).”); United States v. Bermingham 2007 WL

1052600, at *7 (S.D. Tex. Apr. 5, 2007) (“This comprehensive request for all documents,

records, minutes, or whatever else, is made without any showing that they or any of them are

relevant, or that they of any of them would be admissible in evidence. It is simply a broad

discovery request such as may be used, or at least attempted, in civil case discovery.”).

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Reconsideration [132] is

DENIED.

       SO ORDERED this the 5th day of November, 2018.

                                              s/Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE




                                                  4
